  Case 7:20-cv-00139 Document 15 Filed on 07/23/20 in TXSD Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            MCALLEN DIVISION
JUAN ANTONIO SANCHEZ, PC,                  §
     Plaintiff,                            §
                                           §
VS.                                        §       CIVIL ACTION NO. 7:20-CV-139
                                           §
BANK OF SOUTH TEXAS, et al.,               §
    Defendants.                            §

      DEFENDANT BANK OF SOUTH TEXAS’ CERTIFICATE OF INTERESTED PARTIES


        Defendant Bank of South Texas hereby certifies that the following persons

or entities have a financial interest in the outcome of this litigation.

        Bank of South Texas
        c/o Michael A. McGurk
        Walsh McGurk Cordova Nixon, PLLC
        1506 S. Lone Star Way, Ste. 10
        Edinburg, Texas 78539

                                       Respectfully submitted,

                                       /s/ Michael A. McGurk
                                       Michael A. McGurk
                                       State Bar No. 00797746
                                       Fed. ID No. 20091
                                       mmcgurk@wmcnlaw.com
                                       1506 S. Lone Star Way, Ste. 10
                                       Edinburg, Texas 78539
                                       p. 956.632.5030
                                       Attorney in Charge for Bank of South Texas

OF COUNSEL:
Walsh McGurk Cordova Nixon, PLLC




                                           1
 Case 7:20-cv-00139 Document 15 Filed on 07/23/20 in TXSD Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 23, 2020, all counsel of record who have

consented to electronic service were served with a copy of this document via the

Court’s CM/ECF system.

                                                     /s/ Michael A. McGurk
                                                     Michael A. McGurk




                                       2
